       Case 1:19-mc-00145-TSC Document 183-3 Filed 08/07/20 Page 1 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020, I caused a true and correct copy of the foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

Alan Burch                                       Paul R. Perkins
U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
Columbia                                         (202) 514-5090
(202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
Email: alan.burch@usdoj.gov
                                                 Jonathan Kossak
Peter S. Smith                                   Civil Division, Department of Justice
United States Attorney's Office                  (202) 305-0612
Appellate Division                               Email: Jonathan.kossak@usdoj.gov
(202) 252-6769
Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                 U.S. Attorney’s Office for the District of
Ethan P. Davis                                   Columbia
Civil Division, U.S. Department of Justice       (202) 252-6605
(202) 616-4171                                   Email: Denise.Clark@usdoj.gov
Email: Ethan.Davis@usdoj.gov
                                                 Jean Lin
Robert J. Erickson                               Civil Division, Department of Justice
US Department of Justice                         (202) 514-3716
(202) 514-2841                                   Jean.lin@usdoj.gov
Email: Robert.erickson@usdoj.gov
                                                 Cristen Cori Handley
Joshua Christopher Toll                          Civil Division, Department of Justice
KING & SPALDING LLP                              (202) 305-2677
(202) 737-8616                                   Cristen.Handley@usdoj.gov
Email: jtoll@kslaw.com
                                                 Paul F. Enzinna
Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
ECKERT SEAMANS CHERIN &                          (202) 753-5553
MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
(202) 659-6605
Email: czdebski@eckertseamans.com                Brandon David Almond
                                                 TROUTMAN SANDERS LLP
Gerald Wesley King, Jr.                          (202) 274-2864
FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
(404) 688-7530
Email: gerald_king@fd.org
      Case 1:19-mc-00145-TSC Document 183-3 Filed 08/07/20 Page 2 of 4




                                     Donald P. Salzman
Charles Fredrick Walker              SKADDEN, ARPS, SLATE, MEAGHER &
SKADDEN, ARPS, SLATE, MEAGHER &      FLOM LLP
FLOM LLP                             (202) 371-7983
(202) 371-7000                       Email: Donald.salzman@skadden.com
Email: Charles.Walker@skadden.com
                                     Steven M. Albertson
Celeste Bacchi                       SKADDEN, ARPS, SLATE, MEAGHER &
OFFICE OF THE PUBLIC DEFENDER        FLOM LLP
Capital Habeas Unit                  (202) 371-7112
(213) 894-1887                       Email: Steven.Albertson@skadden.com
Email: celeste_bacchi@fd.org
                                     Craig Anthony Harbaugh
Jonathan Charles Aminoff             FEDERAL PUBLIC DEFENDER, CENTRAL
FEDERAL PUBLIC DEFENDER,             DISTRICT OF CALIFORNIA
CENTRAL DISTRICT OF CALIFORNIA       (213) 894-7865
(213) 894-5374                       Email: craig_harbaugh@fd.org
Email: jonathan_aminoff@fd.org
                                     Alexander Louis Kursman
Billy H. Nolas                       OFFICE OF THE FEDERAL COMMUNITY
FEDERAL COMMUNITY DEFENDER           DEFENDER/EDPA
OFFICE FOR THE EDPA                  (215) 928-0520
(215) 928-0520                       Email: Alex_Kursman@fd.org
Email: Billy_Nolas@fd.org
                                     Kathryn B. Codd
*Jeanne Vosberg Sourgens             VINSON & ELKINS LLP
VINSON & ELKINS LLP                  (202) 639-6536
(202) 639-6633                       Email: kcodd@velaw.com

William E. Lawler, III               Robert E. Waters
VINSON & ELKINS LLP                  KING & SPALDING LLP (202) 737-0500
(202) 639-6676                       Email: rwaters@velaw.com
Email: wlawler@velaw.com
                                     Yousri H. Omar
Evan D. Miller                       VINSON & ELKINS LLP
VINSON & ELKINS LLP                  (202) 639-6500
(202) 639-6605                       Email: yomar@velaw.com
Email: EMiller@velaw.com

Margaret O’Donnell                   *William E. Hoffman, Jr.
(502) 320-1837                       KING & SPALDING LLP
Email: mod@dcr.net                   (404) 572-3383

Abigail Bortnick                     Mark Joseph Hulkower
KING & SPALDING LLP                  STEPTOE & JOHNSON LLP
(202) 626-5502                       (202) 429-6221

                                     2
      Case 1:19-mc-00145-TSC Document 183-3 Filed 08/07/20 Page 3 of 4




Email: abortnick@kslaw.com                Email: mhulkower@steptoe.com

Matthew John Herrington                   Robert A. Ayers
STEPTOE & JOHNSON LLP                     STEPTOE & JOHNSON LLP
(202) 429-8164                            (202) 429-6401
Email: mherrington@steptoe.com            Email: rayers@steptoe.com

Amy J. Lentz                              Robert L. McGlasson
STEPTOE & JOHNSON LLP                     MCGLASSON & ASSOCIATES, PC
(202) 429-1320                            (404) 314-7664
Email: Alentz@steptoe.com                 Email: rlmcglasson@comcast.net

Gary E. Proctor                           Sean D. O’Brien
LAW OFFICES OF GARY E. PROCTOR,           PUBLIC INTEREST LITIGATION CLINIC
LLC                                       (816) 363-2795
(410) 444-1500                            Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com
                                          Shawn Nolan
Scott Wilson Braden                       FEDERAL COMMUNITY DEFENDER
FEDERAL PUBLIC DEFENDER,                  OFFICE, EDPA
EASTERN DISTRICT OF ARKANSAS              (215) 928-0520
(501) 324-6144                            Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
                                          Joseph William Luby
Amy Gershenfeld Donnella                  FEDERAL PUBLIC DEFENDER/EDPA
FEDERAL COMMUNITY DEFENDER                (215) 928-0520
OFFICE FOR THE EDPA                       Email: joseph_luby@fd.org
(215) 928-0520
Email: amy_donnella@fd.org                Pieter Van Tol
                                          HOGAN LOVELLS US LLP
David Victorson                           (212) 918-3000
(202) 637-5600                            Email: Pieter.Vantol@hoganlovells.com
HOGAN LOVELLS US LLP
Email: David.Victorson@hoganlovells.com   Jonathan Jeffress
                                          KAISER DILLON, PLLC
John D. Beck                              (202) 640-4430
HOGAN LOVELLS US LLP                      Email: Jjeffress@kaiserdillon.com
(212) 918-3000
Email: john.beck@hoganlovells.com         Andrew Moshos
                                          MORRIS NICHOLS ARSHT & TUNNELL
Amelia J. Schmidt                         LLP
KAISER DILLON, PLLC                       (302) 351-9197
(202) 869-1301                            Email: Amoshos@mnat.com
Email: Aschmidt@kaiserdillon.com




                                          3
      Case 1:19-mc-00145-TSC Document 183-3 Filed 08/07/20 Page 4 of 4




Norman Anderson                           Alan E. Schoenfeld
KAISER DILLON PLLC                        WILMER CUTLER PICKERING HALE &
(202) 640-2850                            DORR LLP
nanderson@kaiserdillon.com                (212) 937-7294
                                          Email: Alan.Schoenfeld@wilmerhale.com
Jennifer Ying
MORRIS NICHOLS ARSHT & TUNNELL            Jennifer M. Moreno
LLP                                       OFFICE OF THE PUBLIC FEDERAL
(302) 658-9300                            DEFENDER, DISTRICT OF ARIZONA
Email: Jying@mnat.com                     (602) 382-2718
                                          Jennifer_moreno@fd.org
Andres C. Salinas
WILMER CUTLER PICKERING HALE &            Ginger Dawn Anders
DORR LLP                                  MUNGER, TOLLES & OLSON LLP
(202) 663-6289                            (202) 220-1107
Email: Andres.Salinas@wilmerhale.com      Ginger.anders@mto.com

*Ryan M. Chabot                           *Jonathan S. Meltzer
WILMER CUTLER PICKERING HALE &            MUNGER, TOLLES & OLSON LLP
DORR LLP                                  (202) 220-1100
(212) 295-6513
                                          *Brendan Gants
Dale Andrew Baich                         MUNGER, TOLLES & OLSON LLP
OFFICE OF THE FEDERAL PUBLIC              (202) 220-1100
DEFENDER
(602) 382-2816                            *Timothy Kane
Dale_Baich@fd.org                         FEDERAL COMMUNITY DEFENDER
                                          OFFICE, EDPA
                                          (215) 925-0520


Dated: August 7, 2020                  /s/ April Marconi
                                       April Marconi, Case Manager
                                       CROWELL & MORING, LLP
                                       1001 Pennsylvania, Ave., N.W.
                                       Washington, D.C. 20004-2595
                                       Tel: (202) 508-8803
                                       Fax: (202) 628-5116
                                       E-Mail: amarconi@crowell.com




                                         4
